Citation Nr: 0519716
Decision Date: 07/20/05	Archive Date: 09/19/05

DOCKET NO. 02-16 345                        DATE JUL 20 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


VACATUR

The veteran served on active duty from June 1943 to September 1945

In June 2001, the Board of Veterans' Appeals (Board) issued a decision that, among other things, denied entitlement to a rating in excess of 50 percent for PTSD. The veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).

Unaware of the fact that an appeal of the June 2001 decision was pending before the Court, in October 2003, the Board issued a decision that, among other things, again denied entitlement to a rating in excess of 50 percent for PTSD. This appeal stemmed from an August 2002 rating decision.

In December 2004, the Court issued an Order vacating the Board's June 2001 decision and ordered readjudication of the claim. Such a readjudication will encompass the entire period since the appellant's original claim for an increased rating was presented at a September 2000 VA examination.

Accordingly, in order that the veteran be afforded every consideration in accordance with due process of law, the October 2003 Board decision, to the extent that it denied an increased rating for PTSD, is hereby VACATED. See 38 C.F.R. § 20.904 (2004).

The veteran will be afforded a de novo review of the issue of entitlement to an increased rating for PTSD as if the October 2003 Board decision had not been entered.


DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

- 2 






Citation Nr: 0510404	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for refractive error and 
bilateral macular degeneration, to include as secondary to 
migratory polyarthritis.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to June 
1971.  

Entitlement to service connection for refractive error and 
bilateral macular disease as secondary to service-connected 
migratory polyarthritis was denied by a Regional Office 
decision in May 1996.  The veteran was advised of the 
decision but did not initiate an appeal.  

In November 1999, the veteran filed a claim to reopen service 
connection for refractive error and bilateral macular 
disease.  He continued to claim that the disability was 
secondary to service-connected migratory polyarthritis.  
Additionally, he claimed, for the first time, that the 
disability was directly related to service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant indicated disagreement 
with that decision and, after being furnished a statement of 
the case, filed a substantive appeal.  

With respect to the veteran's recent contention that an eye 
disability is directly due to service, the Board notes that a 
new etiological theory of entitlement does not amount to a 
new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
Board points out in this regard that it appears that the RO 
reopened the veteran's claim and denied it on the merits in 
its April 2000 rating action.  However, the Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim.  Id.  
Because the Board finds, however, that new and material 
evidence has been submitted, the veteran is not prejudiced by 
the Board's consideration of this question in the first 
instance.  

FINDINGS OF FACT

1.  In a May 1996 decision, the RO denied service connection 
for refractive error and bilateral macular degeneration.  
Although the veteran was notified of the decision, he did not 
initiate an appeal.  

2.  Additional evidence associated with the claims folder 
since the May 1996 RO decision is new and material and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  Refractive errors of the eyes are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  Refractive errors of the 
eyes preexisted active duty service and were not subject to 
superimposed injury or disease during service.  

4.  Bilateral macular degeneration was first manifest several 
years following service and has not been shown to be 
etiologically related to service or service-connected 
migratory polyarthritis.  


CONCLUSIONS OF LAW

1.  The May 1996 RO decision that denied service connection 
for refractive error and bilateral macular disease as 
secondary to the service-connected disability of migratory 
polyarthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2004).  

2.  New and material evidence has been presented since the 
RO's May 1996 determination, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(1999).

3.  Refractive error of the eyes is not a disease or injury 
within the meaning of applicable legal criteria for VA 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2004).  

4.  Bilateral macular disease was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded".  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an August 2003 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that a current disability was due 
to an injury incurred or aggravated during active duty 
service.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  There are VA outpatient treatment reports of 
record.  Moreover, the veteran was afforded a VA examination 
and a VA contract examination as noted below.  Finally, the 
veteran was afforded an opportunity to testify before the 
undersigned at the February 2005 hearing.  At the conclusion 
of the hearing, the veteran submitted additional evidence in 
support of his claim.  

During the hearing, the veteran indicated that there 
"might" be outstanding VA and/or private medical treatment 
records.  The record was kept open for a period of 60 days to 
allow the veteran to adequately identify the records or to 
submit additional medical evidence in support of his claim.  
He was specifically advised that the RO would assist him in 
obtaining any relevant records provided that he first 
identified the records.  

Despite the fact that the record was kept open for 60 days, 
the veteran did not submit or adequately identify any 
additional medical treatment records.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  New and Material Evidence

In a May 1996 decision, the RO denied service connection for 
refractive error and bilateral macular disease.  It was held 
that the disorder was not related to the veteran's service-
connected migratory polyarthritis.  The veteran was notified 
of the RO decision but did not initiate an appeal.  As such, 
the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the veteran's 
claim; that version appears in the 1999 edition of Title 38 
of the Code of Federal Regulations.]

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Evidence before the RO in May 1996 included the veteran's 
service medical records, a VA examination report dated in 
April 1995, and VA outpatient treatment records.  In 
pertinent part, the VA examination report noted that the 
veteran had bilateral macular disease of undetermined 
etiology with associated decreased visual acuity.  The 
examination report noted that there was no ocular 
inflammation secondary to polyarthritis found.  The RO found 
that the veteran had not submitted a well-grounded claim, and 
further found that the evidence did not show any relationship 
between refractive error and bilateral macular disease and 
his service-connected migratory polyarthritis.  

Evidence received since the May 1996 RO decision includes VA 
outpatient treatment records, a March 1993 private 
examination report, a VA contract examination dated in 
September 2002, and testimony received during the February 
2005 hearing.  

In short, in the March 1993 private examination report, the 
examiner noted the veteran had idiopathic central serous 
choroidopathy.  A July 1993 VA treatment note included a 
diagnosis of bilateral macular pigment clumping.  Etiology 
was not determined but the examiner suspected old central 
serous choroidopathy.  During the VA contract examination, 
the veteran reported a history of vision difficulties in 
service or shortly thereafter.  In July 2004, the veteran 
submitted an article from the Arthritis Foundation.  The 
article noted that rheumatoid arthritis might cause 
schleritis in about 1 percent of the population.  The article 
further noted that central serous retinopathy can occur as a 
complication of steroid use.  

During the hearing in February 2005, the veteran testified 
that he had vision blurring prior to sea trials while serving 
on active duty.  He also stated that he was prescribed 
hydroxichloroquine for treatment of conjunctivitis during 
service.  He alleged that the medication caused his 
blindness.  Following the hearing, the veteran submitted 
additional medical treatise and web articles that discuss the 
relationship between arthritis and eye conditions, and 
hydroxichloriquine toxicity and retinal pathology.  

The Board finds that the evidence received is new, to the 
extent that it was not of record at the time of the RO's May 
1996 decision.  Additionally, the evidence is material as it 
bears directly on the question of service connection on a 
direct basis.  As such legal theory of entitlement, and the 
evidence underlying such theory, was not considered by the RO 
in the May 1996 decision, the evidence is considered new and 
material for purposes of reopening the claim.  To this 
extent, the appeal is granted.  

III.  Service Connection 

A.  Background

Having found that the claim is reopened, the Board will 
consider the matter on a de novo basis.  The veteran contends 
that his current bilateral eye disorder was initially 
incurred during service or is due to his service-connected 
migratory polyarthritis.  

The veteran's service medical records are of record.  A 
February 1961 examination and the enlistment examination in 
April 1961 noted that the veteran had defective vision and 
wore glasses.  On the latter examination, uncorrected visual 
acuity was 20/80.  An eye clinic note in 1965 noted 
uncorrected visual acuity of 20/100.  Corrected vision was 
20/20.  On an eye clinic visit in October 1966, the veteran 
reported noticing decreasing visual acuity for distance, even 
with correction.  Examination was negative for eye pathology; 
a finding of myopia was made.  In February 1968, the veteran 
was treated for conjunctivitis.  March 1969 Medical Board 
findings noted that conjunctivitis was viral and resolved 
with treatment.  In February 1970, the veteran reported fuzzy 
vision in the left eye for distance; eye examination was 
negative.  A May 1970 note included findings of 20/70 
uncorrected visual acuity for the right eye, and 20/200 
uncorrected visual acuity for the left eye.  Vision was 20/20 
when corrected with glasses.  A May 1971 discharge 
examination noted visual acuity of 20/200, corrected to 
20/20.  Examination of the eyes was otherwise negative.

A March 1993 letter from retinal specialist, S. M., M.D., 
noted that the veteran's vision was 20/50- in the right eye, 
and 20/60- in the left eye.  The diagnosis was idiopathic 
central serous choroidopathy.  The examiner noted that he had 
discussed with the veteran the high rate of spontaneous 
resolution.  Observation was recommended and laser 
photocoagulation would be considered if there was no 
spontaneous resolution over the ensuing weeks.  

The veteran was afforded a VA examination in April 1995.  He 
reported a history of diabetes mellitus since 1991, elevated 
cholesterol, impotence, and migratory polyarthritis.  He 
complained of ocular dryness, especially at night.  Visual 
acuity in the right eye was 20/70.  Visual acuity in the left 
eye was 20/400.  Corrected vision was to 20/70 on the right, 
and 20/200 on the left.  There was no diabetic retinopathy.  
There was no ocular inflammation secondary to polyarthritis 
found.  Glaucoma was suspected due to the asymmetric cupping 
of the optic nerves.  There was macular disease of 
undetermined etiology with associated decreased vision.

A February 1998 VA clinical note included an assessment of 
senile macular degeneration, bilaterally, with macular scar 
on the right eye, mild cataract, and diabetes mellitus 
without diabetic retinopathy.  

A March 1998 VA clinical note included an assessment of 
macular scars, secondary to possible retinal pigment 
epithelial detachment, diabetes mellitus, without 
retinopathy, and early cataract.   

A March 2001 VA clinical note included an assessment of 
advanced macular degeneration, and chorioretinal atrophy 
bilaterally.  

The veteran was afforded a VA contract examination in 
September 2002.  The examiner reviewed the veteran's claims 
folder prior to the examination.  Following a physical 
examination, the diagnoses were bilateral macular scarring; 
bilateral cataracts; mild optic nerve cupping right eye 
greater than left; and vitreous degeneration, left eye.  The 
examiner opined that the veteran's visual loss was the result 
of a progressive macular degenerative disease and that such 
was more likely than not related to his episode of serous 
choroidopathy first diagnosed in March 1993.  He further 
opined that visual loss due to arthritis was due to a 
vasculitis that could cause retinal ischemia or an optic 
nerve vasculitis that could cause optic atrophy.  The 
examiner noted that neither of these findings was evident 
upon examination.  As such, he opined that vision loss was 
not due to arthritis etiology.  

During the hearing in February 2005, the veteran testified 
that he first experienced visual blurriness during active 
duty service.  He stated that he received quinine treatment 
for his arthritis during active duty.  He contended that the 
quinine drug was responsible for his current macular 
degeneration.  

B.  Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

"Myopia" is also known as nearsightedness and is a 
refractive error.  Norris v. West, 11 Vet. App. 219, 220 
(1998); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1171 (29th 
ed. 2000).  

Refractive errors of the eyes are considered to be 
developmental defects, and are not subject to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 
(service connection may be granted for diseases, but not 
defects, of congenital, developmental, or familial origin).  

In this matter, the undisputed evidence reflects that the 
veteran entered service with impaired visual acuity.  The 
service medical records do not show however, that his visual 
acuity was subjected to a superimposed injury.  Thus, to the 
extent that the veteran's vision problems are due to 
refractive errors, service connection cannot be granted for 
that impairment.  38 C.F.R. §§ 3.303(c), 4.9.  

The more important question in this case, however, concerns 
the etiology of the veteran's current macular degeneration.  
While macular degeneration did not preexist service, the 
competent evidence does not show that it was initially 
manifested during service.  In this respect, the veteran's 
service medical records do not show macular degeneration 
during service.  They do reflect treatment for 
conjunctivitis.  However, the Medical Board findings noted 
that conjunctivitis was viral and resolved during service.  

Additionally, the medical opinions obtained during the 
pendency of the appeal do not indicate that macular 
degeneration is due to service.  The VA outpatient treatment 
records do not relate the current eye condition to service.  
The VA examiner in April 1995 noted that the condition had an 
unclear etiology, but did not otherwise relate the disability 
to service.  Finally, the VA contract examiner in September 
2002 opined that the macular degenerative disease was more 
likely due to an episode of serous choroidopathy, first 
diagnosed in 1993.  As such, the preponderance of the 
evidence is against a finding that the current bilateral eye 
disability is due to service.  

The Board further finds that the current bilateral eye 
disability is not due to or aggravated by the veteran's 
service-connected migratory polyarthritis.  The VA examiner 
in April 1995 and the VA contract examiner in September 2002 
both noted that the current disability was not due to the 
veteran's migratory polyarthritis.  The VA examiner in April 
1995 explained that ocular inflammation secondary to 
polyarthritis was not found upon examination.  Moreover, the 
VA contract examiner in September 2002 explained that typical 
signs of visual loss due to arthritis, i.e. retinal ischemia 
or optic nerve vasculitis, were not shown upon examination.  

The Board has considered the medical treatise evidence 
submitted by the veteran that indicates that certain types of 
arthritis, or drugs used to treat arthritis, may cause vision 
loss.  While the evidence is informative, it is too general, 
does not provide a causal relationship between the 
appellant's service-connected migratory polyarthritis and his 
macular degeneration, and is less probative than the medical 
opinions provided by the VA examiner and VA contract 
examiner.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Finally, the Board has considered the veteran's sincere 
belief that his current bilateral eye disability was incurred 
during service or is secondary to his service-connected 
disabilities; however, he is not considered qualified to 
render medical opinions regarding diagnoses or the etiology 
of medical disorders, and thus, his opinion is entitled to no 
weight or probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claim of service connection for refractive error and 
bilateral macular degeneration, to include as secondary to 
migratory polyarthritis. Accordingly, the benefit sought on 
appeal is denied.

ORDER

Service connection for refractive error and bilateral macular 
degeneration, to include as secondary to migratory 
polyarthritis, is denied.  



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


